DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  reference to items not mentioned prior.
Claim 11 states “the defined pattern” instead of a defined pattern and “the common formation” instead of a common formation as neither has been mentioned prior. NOTE: claim 11 may have been intended to depend from claim 10 which mentions both of those terms, however, the claim has been examined below as depending from claim 1 as written.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0141067 A1 to Nakayama et al.
With respect to claim 1 Nakayama et al discloses, in Fig. 1-23, an imaging system (abstract) comprising: a pixel array (12) having a plurality of photosensitive elements arranged in a grid formation (paragraph 80) and being divided into a plurality of groups of photosensitive elements, the photosensitive elements in each group of photosensitive elements being adjacent to one another in the grid formation (paragraph 96-97), the pixel array being configured to output readout voltages proportional to light intensities at individual photosensitive elements in the plurality of photosensitive elements (paragraph 80); an analog-to-digital converter (45) operably connected to the pixel array to receive the readout voltages and convert the readout voltages into digitized light intensity values (paragraph 90); and at least one processor operably connected to the pixel array and the analog-to- digital converter (paragraph 84-85), the at least one processor being configured to selectively operate each group of photosensitive elements in the plurality of groups of photosensitive elements in one of (i) a high resolution mode in which the pixel array outputs readout voltages corresponding to all of the photosensitive elements in the respective group of photosensitive elements (paragraph 82 and 109) and (ii) a low resolution mode in which the pixel array outputs readout voltages corresponding to only a subset of the photosensitive elements in the respective group of photosensitive elements (paragraph 81, 94 and 190-193; where binning is used in the primary embodiment, but it is stated thinning could be used instead of binning in paragraph 190-193), wherein each group of photosensitive elements in the plurality of groups of photosensitive elements is operable by the at least one processor in both the high resolution mode and the low resolution 
With respect to claim 2 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 1, the at least one processor being configured to: receive an image frame, from the analog-to-digital converter, comprising digitized light intensity values corresponding to at least some of the photosensitive elements in each group of photosensitive elements in the plurality of groups of photosensitive elements (paragraph 193); and selectively operate each group of photosensitive elements in the plurality of groups of photosensitive elements in the high resolution mode and the low resolution mode at different times depending on the digitized light intensity values of the image frame (Fig. 10 and paragraph 84; where each frame has a high res and low res image generated at different times and the high resolution images position is controlled analyzing the low resolution image).
With respect to claim 3 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 2, the at least one processor being configured to: operate a first group of photosensitive elements in the plurality of groups of photosensitive elements in the low resolution mode depending on to the digitized light intensity values in the image frame corresponding to the photosensitive elements in the first group of photosensitive elements; and operate a second group of photosensitive elements in the plurality of groups of photosensitive elements in the high resolution mode depending on to the digitized light intensity values in the image frame corresponding to the photosensitive elements in the second group of photosensitive elements (paragraph 84; where only portions of the pixels are extracted in high resolution mode, thus, the ones that are not 
With respect to claim 4 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 2, the at least one processor being configured to, for each group of photosensitive elements in the plurality of groups of photosensitive elements: detect whether any moving objects are present in a respective portion of the image frame corresponding to the respective group of photosensitive elements based on the digitized light intensity values in the image frame corresponding to the photosensitive elements in the respective group of photosensitive elements (paragraph 134); operate the respective group of photosensitive elements in the low resolution mode in response to no moving object being detected in the respective portion of the image frame corresponding to the respective group of photosensitive elements (paragraph 84, 134 and 161; where only portions of the pixels are extracted in high resolution mode, thus, the ones that are not extracted are operated in only the low res mode, this is dependent upon the analyzed low res images); and operate the respective group of photosensitive elements in the high resolution mode in response to a moving object being detected in the respective portion of the image frame corresponding to the respective group of photosensitive elements (paragraph 84 and 134).
With respect to claim 5 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 4, the at least one processor being configured to, for each group of photosensitive elements in the plurality of groups of photosensitive elements: compare the respective portion of the image frame corresponding to the respective group of photosensitive elements with a corresponding portion of a reference background image 
With respect to claim 6 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 5, the at least one processor being configured to: generate an intermediate image frame comprising light intensity difference values by subtracting the reference background image frame from the received image frame (paragraph 132).
With respect to claim 7 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 6, the at least one processor being configured to, for each group of photosensitive elements in the plurality of groups of photosensitive elements: operate the respective group of photosensitive elements in the low resolution mode in response to the absolute value of each light intensity difference value of a respective portion of the intermediate image frame that corresponds to the respective group of photosensitive elements being less than a predetermined threshold difference value (paragraph 132 and 161; where a change above a threshold is detected, this is equivalent to the absolute value of the difference being above or below a value); and operate the respective group of photosensitive elements in the high resolution mode in response to the absolute value of any light intensity difference value of a respective portion of the intermediate image frame that corresponds to the respective group of photosensitive elements being greater than a predetermined threshold difference value (paragraph 132 and 161).
With respect to claim 9 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 6, the at least one processor being configured to: identify at least one portion of the reference background image frame to be updated based on the 
With respect to claim 10 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 1, wherein: each group of photosensitive elements in the plurality of groups of photosensitive elements comprises a common number of photosensitive elements arranged in a common formation within the grid formation (Fig. 5 and paragraph 96); and for each group of photosensitive elements in the plurality of groups of photosensitive elements that is operated in the low resolution mode, the subset of the photosensitive elements for which the pixel array outputs readout voltages corresponds to a defined pattern of photosensitive elements within the common formation (paragraph 191 and 193).
With respect to claim 11 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 1, wherein the defined pattern of photosensitive elements within the common formation is adjustable by the at least one processor (paragraph 96-100 and 191; where there are defined pattern of reading 3x3 pixels by reading all the pixels in high res or part of the pixels in low res which that is common to the entire array and where the readout pattern is adjustable by controlling the high resolution portions location).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0141067 A1 to Nakayama et al.
With respect to claim 8 Nakayama et al discloses, in Fig. 1-23, the imaging system of claim 5, the at least one processor being configured to: operate the pixel array with a set exposure time (paragraph 114).
Nakayama does not explicitly disclose how the exposure time is set.  Specifically, Nakayama does not expressly disclose the processer is configured to detect a change of lighting conditions in the image frame based on the digitized light intensity values of the image frame; and operate the pixel array with an adjusted exposure time that depends on the change in the lighting conditions.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of detecting changes in lighting conditions in an image frame and setting an exposure time for a pixel array based on the change in the detected lighting condition are well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to have used a detected brightness change from the images to set exposure times as it is merely use of a known technique for exposure control to improve similar devices in the same way as Nakayama does not expressly disclose their exposure control technique and one of ordinary skill inclined to explore known techniques to use to fill in the gaps of Nakayama.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0225189 A1 to Morin, US 2007/0250898 A1 to Scanlon et al, US 6,839,452 to Yang et al and US 6,207,879 to Koseki et al also disclose setting high resolution portions of an image sensor to be read out based on detected motion as compared to low resolution images for the rest of the image sensor area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

February 10, 2022